UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              January 31, 2020
 CRAIG WILKINS,

                                  Plaintiff,
                                                                     20-CV-543 (ER)
                      -against-
                                                                 ORDER OF SERVICE
 SPECIALIZED LOAN SERVICING, LLC,

                                  Defendant.

EDGARDO RAMOS, United States District Judge:

       Plaintiff brings this pro se action, for which the filing fee has been paid, alleging that

Defendant violated provisions of the Fair Credit Reporting Act, 15 U.S.C. §1681 et seq., and the

Fair Debt Collection Practices Act, 15 U.S.C. §§ 1681p and 1692k(d).

       The Clerk of Court is directed to issue a summons as to Defendant Specialized Loan

Servicing, LLC. Plaintiff is directed to serve the summons and complaint on Defendant within 90

days of the issuance of the summons. If within those 90 days, Plaintiff has not either served

Defendant or requested an extension of time to do so, the Court may dismiss the claims against

Defendant under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

       The Clerk of Court is directed to issue a summons as to Specialized Loan Servicing, Inc.,

and to mail a copy of it and this order to Plaintiff, together with an information package.

SO ORDERED.

 Dated:    January 31, 2020
           New York, New York

                                                             EDGARDO RAMOS
                                                           United States District Judge
